ACCEPTED
                                                                                                    06-15-00151-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                             11/17/2015 11:22:13 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK



                                       NO. 6-15-00151CR
                                                                                 FILED IN
                                                                          6th COURT OF APPEALS
STATE OF TEXAS                                   §       IN THE COURT       TEXARKANA, TEXAS
                                                                         11/17/2015 11:22:13 AM
                                                 §
                                                                              DEBBIE AUTREY
vs.                                              §       OF APPEALS               Clerk

                                                 §
EVENDER GENE JACKSON, JR.                        §       SIXTH APPELATE DISTRICT



             MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Evender Gene Jackson, Jr., Appellant in the above styled and numbered

cause, and moves this Court to grant and extension of time to file Appellant's brief pursuant to

Rule 38.6 of the Texas Rules of Appellant Procedure and for good cause shows the following:

                  1. This case is on appeal from the 196th District Court, Hunt County, Texas;

                  2. The case below was styled State of Texas vs. Evender Gene Jackson, Jr.,

                      Cause Number 30,536.

                  3. Appellant was convicted of Aggravated Robbery with a Deadly Weapon.

                  4. Appellant was sentenced to 50 years in the Texas Department of Criminal

                      Justice, Institutional Division.

                  5. Notice of Appeal was given on August 14, 2015.

                  6. The Clerk's record was filed on October 13, 2015; The Reporter's record

                      was filed on October 12, 2015.

                  7. Appellant's brief is currently due on November 13, 2015.

                  8. Appellant requests an extension of time of 30 days from the current due

                      date.
                   9. No extension has previously been requested in this case.

                   10. Appellant relies on the following facts as good cause for the extension

                       requested:

                 Appellant's attorney, Jessica Edwards, has received the record but has had

insufficient time to adequately examine the record in order to effectively prepare a brief in this

case.

               Counsel would also show this court that, since receiving the record in this case,

counsel was admitted to the hospital on October 26, 2015 and required an invasive surgical

procedure. Counsel is returning to work full time today, November 17, 2015. Counsel has had

insufficient time to review the record and prepare the brief.

                WHEREFORE, PREMISIS CONSIDERED, Appellant prays that this Court

would grant Appellant's Motion to Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.



                                              Respectfully submitted,


                                              _/s/ Jessica Edwards_____________
                                              Jessica Edwards SBN: 24000994
                                              P.O. Box 9318
                                              Greenville, Texas 75404
                                              Tel: (903) 513-0510
                                              Fax: (903) 200-1359
                                              E-Mail: jessicaedwardslaw@gmail.com
                                              Attorney for Timothy Bates


                                 CERTIFICATE OF SERVICE

        This is to certify that on November 17, 2015, a true and correct copy of the above and

foregoing document was served on the Hunt County District Attorney's Office, by electronic
delivery.



            /s/ Jessica Edwards
            Jessica Edwards